United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1037
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Ronald L. Roberts,                      *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 29, 2005
                                Filed: January 5, 2006
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Almost four years after Ronald L. Roberts pleaded guilty to four felonies and
was sentenced, the government filed a substantial-assistance sentence-reduction
motion under Federal Rule of Criminal Procedure 35(b)(2). The district court1 granted
the government’s motion and reduced Mr. Roberts’s sentence to 97 months in prison
and 3 years of supervised release. He appeals.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
      Having carefully reviewed the record and the parties’ submissions on appeal,
we find no merit to Mr. Roberts’s claims that the district court committed plain error
when resentencing him. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B. We deny the government’s motion to dismiss this appeal.
                       ______________________________




                                         -2-